                     Case 3:06-cr-00266-CRB Document 613 Filed 06/25/20 Page 1 of 1




                                         UNITED STATES DISTRICT COURT

                                        NORTHERN DISTRICT OF CALIFORNIA


           USA,                                            Case No.3:06-cr-00266-CRB-4
                           Plaintiff,
                                                           CLERK’S NOTICE
                      v.

           ANTHONY LAMBOY,
                           Defendant.



                 The Court sets a hearing re Defendant’s Motion to Terminate Remaining Supervised

        Release Term (ECF No. 609). Motion hearing set for July 15, 2020 at 1:30 p.m. before the

        Honorable Charles R. Breyer.

               The court circulates the following conference number to allow the equivalent of a public
        hearing by telephone:

        AT&T Dial In: 1-888-684-8852. Access code: 7283688#

        Please bear in mind that the Court may be in session with proceedings in progress when you

        connect to the conference line. Therefore, mute your phone if possible and wait for the Court to

        address you before speaking on the line. Please dial-in 10 minutes before the scheduled hearing.



        Dated: June 25, 2020
                                                        Susan Y. Soong
                                                        Clerk, United States District Court


                                                        By: ________________________
                                                        Lashanda Scott, Deputy Clerk to the
                                                        Honorable CHARLES R. BREYER




Clerk’s-Notice_CRD
rev. June 2018
